Citation Nr: 0609405	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for an ear disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1971 to January 
1991.

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied the above 
claims.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran currently has an  eye disorder that was incurred in 
service.

2.  The medical evidence of record does not show that the 
veteran currently has an  ear disorder that was incurred in 
service.

3.  The medical evidence of record does not show that the 
veteran currently has tinnitus that was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  The criteria for entitlement to service connection for an 
ear disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in October 2002, as well as by the 
discussions in the January 2003 rating decision, and the 
April 2004 Statement of the Case (SOC).  The veteran was told 
of what was required to substantiate his claims for 
entitlement to service connection and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claims.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  The RO stated that it was giving him the opportunity 
to submit additional evidence or request assistance prior to 
making a decision.  

The veteran's claim was initially adjudicated by the RO in 
January 2003.  The aforestated notice, i.e., the October 2002 
letter, was clearly provided to the veteran prior to the 
initial adjudication of this matter.  As such, there was no 
prejudice as to the timing of the notice provided to the 
veteran.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet App 103 (2005).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  
Since the veteran's claims for service connection were denied 
by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice.  
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant medical treatment records, including 
those from the Forth VA treatment facility, have been 
obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  Here, a medical opinion is not required 
because the evidentiary record does not show that the veteran 
has any current eye disorder, ear disorder, or tinnitus that 
is associated with an established event, injury, or disease 
in 


service, or is otherwise associated with military service.  
38 C.F.R. § 3.159(c)(4)(i); Compare Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), and Charles v. Principi, 16 Vet. 
App. 370 (2002).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

A review of the veteran's service medical records show that 
veteran wore glasses during his period of active service. A 
report of medical history dated in July 1971 shows that the 
veteran indicated experiencing eye trouble.  The examiner 
clarified in the accompanying report of medical examination 
that the veteran had worn glasses in childhood.

A chronological record of medical care dated in June 1973 
shows that the veteran reported pain in his right ear.  He 
was found to have cerumen in his ear canal which was 
irrigated.

A service medical record dated in December 1975 shows that 
the veteran reported being bothered by bright light and 
glare.  No ocular history was noted.  Ophthalmoscopy was 
within normal limits.

A chronological record of medical care dated in September 
1977 shows that the veteran had an assessment of right ear 
otitis externa and otitis media, probably early flu.  Follow-
up in the same week showed improvement.  

A note dated later in September 1977 shows that the veteran 
reported a right ear ache and itching.  The assessment was 
right otitis media and left cerumen build-up.  The left ear 
was irrigated.  Follow-up in the same week showed resolving 
otitis externa of the right ear and a possible perforation to 
the left tympanic membrane.

A chronological record of medical care dated in November 1983 
shows that the veteran reported blocked ears.  His ears were 
irrigated.  The assessment was upper respiratory infection.

An eye consultation report dated in August 1988 shows that 
the veteran reported distant vision was blurry and that his 
near vision was also blurry with work.  The diagnosis was 
simple myopia and possible latent hyperopia.  

A report of medical examination dated in November 1989 shows 
that the veteran was noted to have defective vision of the 
left eye which was corrected to 20/20.  It was noted that he 
would wear glasses when required.

A report of medical examination dated in June 1990, and 
completed in conjunction with the veteran's retirement from 
active service, shows that upon clinical evaluation his ears, 
generally, including the interior and exterior canals; and 
eyes, generally, were normal.  The associated report of 
medical history, also dated in June 1990, shows that the 
veteran reported that he had not had ear or eye trouble.  The 
examiner noted that the veteran had worn reading glasses 
since 1988.  There were no reports or evidence of tinnitus 
noted during his period of active service.

There is no evidence of record subsequent to service 
suggesting that the veteran has a current eye disorder, ear 
disorder, or tinnitus.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board has considered the veteran's assertions that he 
currently has symptoms associated with an eye disorder, ear 
disorder, and tinnitus that are etiologically related to his 
period of active service, unfortunately,  his lay opinion is 
not considered to be competent evidence.  38 C.F.R. § 
3.159(a) (2005).  As a lay witness, he can testify as to what 
he actually experienced; however, he lacks the medical 
training, experience, and expertise to make a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

To the extent that the veteran was shown to have refractive 
error of the eye, this is not a disease or injury within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c) 
(2005).

In conclusion, there is only the veteran's claim that he has 
an eye disorder, ear disorder, and tinnitus as a result of 
his period of active service.  There is no competent evidence 
that the veteran has a current diagnosis of an eye disorder, 
ear disorder, or tinnitus.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Further, there is no competent 
evidence that would connect any eye disorder, ear disorder, 
or tinnitus to service.  Clearly, the preponderance of 
evidence here is against the claims.  As the preponderance of 
the evidence is against the veteran's claims for service 
connection for an eye disorder, ear disorder, and tinnitus, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to service connection for an ear disorder is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of entitlement to service connection for hypertension.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran asserts that he currently has hypertension that 
was first manifested as a result of his period of active 
service.  Service medical records reflect that he underwent 
blood pressure readings on numerous occasions.  A 
chronological record of medical care dated in October 1975 
shows that he had a blood pressure reading of 140/90, in 
August 1987 he had two blood pressure readings of 124/90 and 
138/96, in December 1988 he had a blood pressure reading of 
120/90, and in August 1990 he had a blood pressure reading of 
122/98.  It was noted in August 1990 that the veteran had 
increased blood pressure during the visit.

Subsequent to service, a VA outpatient treatment records 
dated from April 2001 to November 2002 show that the veteran 
was treated intermittently for symptoms associated with 
hypertension.  It was noted that he was taking blood pressure 
medication.  In April 2001, it was also noted that he had a 
five year history of hypertension.  The veteran, however, has 
not undergone a VA examination wherein the date of onset or 
etiology of the currently diagnosed hypertension could be 
addressed, to include in relation to the aforestated recorded 
incidents of elevated blood pressure readings during service.

As such, an appropriate medical opinion should be obtained on 
remand.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a cardiovascular examination.  
Send the claims folder to the examiner for 
review.  Ask the examiner to state in the 
report if the claims folder was reviewed.  
A complete history of the claimed disorder 
should be obtained from the veteran.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.

The examiner is requested to provide an 
opinion as to the date of onset and 
etiology of the veteran's hypertension.  
The examiner should state whether it is at 
least as likely as not (50 percent or more 
likelihood) that the hypertension had its 
onset during active service or is related 
to any in-service disease or injury.  In 
providing this opinion, the examiner 
should specifically review the service 
medical records, including the various 
readings of elevated blood pressure during 
service.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

2.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

3.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


